DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 24, 2019, claims benefit to a U.S. provisional application, filed on November 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Kuo et al. (US 2021/0014728 A1) is considered as the closest prior art of record relevant to the subject matter of claimed invention (Kuo, para. [0143], “As shown in step 410 of FIG. 4 the UE 10 is in an RRC Connected state with the gNB 12 and with carrier aggregation (CA) configured for the DRB. Then as shown in step 420 of FIG. 4 the gNB 12 determines network (NW) and UE 10 controlled leg subsets for the UE 10 based for example on QoS target(s), link measurements, and/or link performance. As shown in step 430 of FIG. 4 the gNB 12 sends towards the UE 10 and RRC configuration including duplicate configuration for four legs, and an indication that the gNB 12 or the network controls leg 1 and leg 3 and indicating that a UE 10 based activation is also allowed on the other legs (leg 2 and leg 4). Then as shown in step 440 of FIG. 4 the UE 10 then determines that a new PDCP PDU is in its buffer and the UE ”) However, Kuo et al. does not provide sufficient prior art disclosure for the claimed invention such as it includes selecting one of the transmission paths as a primary path, wherein for each of a plurality of Quality of Service (QoS) degrees, the processor individually selects a first set of the transmission paths as at least one duplication path of the QoS degree according to at least one of a first parameter set and a second parameter set, wherein the first parameter set comprises the priority degrees and the second parameter set comprises a communication service status of each of the at least one data transmission apparatus. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Han et al. (US 2020/0351700 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Han, para. [0132], “In some other embodiments, the duplicate transmission indication information may be further configured by using MAC layer signaling. For example, FIG. 15 is a schematic diagram of a format of MAC signaling. The MAC layer signaling includes a MAC subheader and a MAC control element (control element, CE). As shown in FIG. 14, the MAC subheader includes a logical channel identifier (logic channel identifier, LCID), used to indicate a logical channel identifier of data transmission or a type of the MAC layer signaling. As listed in Table 3, the LCID may define a new index value for duplicate transmission at a QoS flow level.”) However, Han et al. does 
Joseph et al. (US 2019/0253915 A1) provides prior art disclosure considered as relevant to the subject matter of claimed invention (Joseph, para. [0079], “At block 1104, an indication of the determined configuration for the communication of the bearer may be sent. For example, an indication of the determined PDCP duplication configuration may be sent to a UE via an RRC message (e.g., when configuring a data radio bearer of the UE for PDCP duplication), or a MAC message (e.g., using a MAC control element, to activate or deactivate PDCP duplication or to configure a signaling radio bearer of the UE for PDCP duplication). In certain aspects, an indication of the determined PDCP duplication configuration may be sent to other CUs and DUs using messages over, for example, X2, Xn, or F1 interfaces. The network entity may then use the determined configuration to communicate one or more packet with the UE.”) However, Joseph et al. does not provide prior art disclosure for the claimed invention such as it includes selecting one of the transmission paths as a primary path, wherein for each of a plurality of Quality of Service (QoS) degrees, the processor individually selects a first set of the transmission paths as at least one duplication path of the QoS degree according to at least one of a first parameter set and a second parameter set, wherein the first parameter set comprises the priority degrees and the second parameter set comprises a communication service 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, in order to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476